 
AMENDMENT TO EMPLOYMENT AGREEMENT DATED
NOVEMBER 11, 2005 BETWEEN AMERICAN MEDICAL ALERT CORP. AND JACK RHIAN
 
The parties hereto hereby enter into this Amendment to the original Employment
Agreement dated November 11, 2005 whereby:


1. Section 4 (b) (i) is deleted from the Agreement and replaced with the
following:


(i) Up to 80,000 shares over the Employment Period based on the Company's
earnings before deduction of interest and taxes ("EBIT"), as set forth in the
Company's audited financial statements for the applicable fiscal year, meeting
or exceeding the following targets:
 
For 2006 – 2010
 
EBIT growth over prior fiscal year
  # of Shares
   
15.0 – 17.49%
  8,000 shares
17.5 – 19.99%
  9,000 shares
20.0 – 22.49%
10,500 shares
22.5 – 24.99%
13,000 shares
25.0% - or more
16,000 shares

 
In the event that the minimum EBIT growth percentage is not met for a particular
fiscal year, Employee will have the opportunity, at his option, to earn back the
minimum performance bonus grant for such fiscal year as follows: by deducting
the EBIT dollar amount from the subsequent fiscal year sufficient so when added
to the prior fiscal year EBIT dollar amount increase, the EBIT growth percentage
for such prior fiscal year shall equal 15%. Such deducted amount shall reduce
the subsequent fiscal year EBIT dollar amount for purposes of determining the
growth rate in such subsequent fiscal year. (Note: If in any year there is a
one-time non-operating adjustment and the EBIT threshold is not met, in the
following year the Employee will be required to apply the portion of the
increased EBIT growth in the following year to the previous year to earn the
minimum EBIT performance bonus, if any or to disregard the one time adjustment
for the purposes of comparison to the subsequent year).  A similar adjustment
will be made to disregard one-time upward non-operating adjustments.  There can
be no “borrowing” for a subsequent year if it would reduce the subsequent year’s
restated growth such that there would be no award for that subsequent year.


For clarity purposes examples are shown below:


Example:


Assumptions:
Year
    EBIT
 % Inc.
2005
$2,700,000
    -
2006
$3,000,000
 11.11%
2007
$3,200,000
   6.67%
2008
$4,400,000
  37.50%



Under the following example, Employee would be deemed (i) not to have met the
fiscal year 2006 EBIT growth percentage, (ii) to have met the minimum (15%) 2007
EBIT growth percentage (by virtue of deducting $250,000 from the fiscal year
2008 EBIT growth amount and adding that amount back to the 2007 fiscal year EBIT
growth amount to arrive at the minimum 15% growth percentage), and (iii) to have
met the 20.0 – 22.49% EBIT growth percentage for fiscal 2008 (($4,150,000 –
3,450,000)/3,450,000)= 20.29%.  The $4,150,000 is comprised of the $4,400,000 of
EBIT achieved in 2008 less the add back of $250,000 for 2007 and the $3,450,000
is comprised of the $3,200,000 of EBIT achieved in 2007 plus the add back of
$250,000 from the 2008 EBIT amount to meet the minimum 15% requirement for 2007.
The Employee would earn a total 18,500 shares of common stock (8,000 shares
relating to 2007 and 10,500 shares relating to 2008);


Except as hereinabove set forth, the terms and provisions of the aforementioned
Employment Agreement executed by and between the parties shall remain in full
force and effect.




IN WITNESS WHEREOF, the parties hereto have caused the Amendment to the
Employment Agreement dated November 11, 2005 to be executed on March 30, 2009.



  EMPLOYEE:          
 
By:
/s/ Jack Rhian       Jack Rhian                  

 
COMPANY:
 
AMERICAN MEDICAL ALERT CORP
         
 
By:
/s/ Richard Rallo       Richard Rallo                  

 
 
 

--------------------------------------------------------------------------------

 